

116 HR 1304 IH: To require the Federal Trade Commission, in consultation with the Federal Communications Commission, to establish a robocaller bounty pilot program, and for other purposes.
U.S. House of Representatives
2019-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1304IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2019Mr. Graves of Louisiana (for himself and Mr. Crist) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Trade Commission, in consultation with the Federal Communications
			 Commission, to establish a robocaller bounty pilot program, and for other
			 purposes.
	
		1.Robocaller bounty pilot program
 (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Federal Trade Commission, in consultation with the Federal Communications Commission, shall—
 (1)establish a robocaller bounty pilot program to reduce covered calls by egregious violators; and (2)issue guidance about what constitutes an egregious violation under paragraph (1).
 (b)RequirementsIn establishing the pilot program under subsection (a), the Federal Trade Commission, in consultation with the Federal Communications Commission, shall—
 (1)provide monetary compensation for the identification and prevention of covered calls; (2)develop an expeditious process for participants in the pilot program to submit an expedited background check, as determined by the Federal Trade Commission, in consultation with the Federal Communications Commission, and approval for participation into the program;
 (3)develop a fee sharing structure for participants to share in funds recovered from violations related to a covered call in addition to payment for participation in program;
 (4)award competitive contracts as necessary to manage the pilot program and for addressing the vulnerabilities identified as a consequence of the pilot program; and
 (5)solicit interested persons, including the private sector, about the structure of the pilot program and constructive feedback.
 (c)ReportNot later than 90 days after the date on which the pilot program is complete, the Federal Trade Commission, in consultation with the Federal Communications Commission, shall submit to the Committees on Energy and Commerce and the Judiciary of the House of Representatives and the Committees on Commerce, Science, and Transportation and the Judiciary of the Senate a report that includes the following:
 (1)The number of individuals and companies that were approved to participate in the pilot program and received compensation.
 (2)The number of covered calls identified, prosecuted, prevented, and intercepted. (3)Changes needed in the law to address the enforcement and apprehension related to covered calls.
 (4)The number of prosecutions that resulted because of the program. (5)Recommendations for overseas identification and apprehension of individuals making covered calls.
 (6)The obstacles encountered with apprehending individuals making covered calls and any other lessons learned from the pilot program.
 (7)The payout per participant under the program. (d)Definitions (1)Covered callThe term covered call means a call that is in violation of section 227 of the Communications Act of 1947 (47 U.S.C. 227) or the do-not-call registry established under section 3(a)(3)(A) of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6102(a)(3)(A)).
 (2)Egregious violatorThe term egregious violator— (A)means a person that makes (or causes to be made) covered calls; and
 (B)does not include a person that has registered with the Federal Trade Commission and demonstrated to the Federal Trade Commission that adequate procedures are in place to prevent making covered calls.
 (e)Rule of constructionNothing in this section may be construed as conveying to any participant in the pilot program any new right to seek discovery or issue subpoenas to communications service providers.
			